DETAILED ACTION
1.	Applicant's amendments and remarks submitted on May 6, 2021 have been entered. Claims 1, 12-13 and 15 have been amended. Claims 1, 3-9 and 11-15 are still pending on this application, with claims 1, 3-9 and 11-15 being rejected. 

		Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 10375506 B1 to Moeller in view of US Patent No 9913022 B2 to Dusan et al. (“Dusan”).
As to claim 1, Moeller discloses a hearing device for audio transmission configured to be worn by a user, the hearing device comprises: a first earphone comprising a first speaker; a second earphone comprising a second speaker (see figure 1; col. 1, lines 53-65); a virtual sound processing unit connected to the first earphone and the second earphone, the virtual sound processing unit is configured for receiving and processing an audio sound signal for generating a virtual audio sound signal, wherein the virtual audio sound signal is forwarded to the first and second speakers, where the virtual audio sound appears to the user as audio sound coming from two virtual speakers in front of the user (see figures 3A-3B; col. 4, lines 6-13; col. 9, lines 23-38); wherein the virtual sound processing unit is configured for generating the virtual audio sound signal forwarded to the first and second speakers by: applying a first left head-related 
Moeller discloses the use of one or more sensors including microphones (see figure 2; col. 1, lines 7-34; col. 6, lines 16-23), but does not disclose a first primary microphone for capturing surrounding sounds to provide a first surrounding sound signal based on a first primary input signal from the first primary microphone; the first primary microphone being arranged in the first earphone for providing a first rear facing sensitivity pattern towards a rear direction; a first secondary microphone for capturing surrounding sounds to provide a second surrounding sound signal based on a first secondary input signal from the first secondary microphone; the first secondary microphone being arranged in the second earphone for providing a second rear facing sensitivity pattern towards the rear direction; wherein the hearing device is configured for: transmitting the first surrounding sound signal to the first speaker; and transmitting the second surrounding sound signal to the second speaker; a second primary microphone for capturing surrounding sounds; the second primary microphone being arranged in the first earphone; a second secondary microphone for capturing surrounding sounds; the second secondary microphone being arranged in the second earphone; a first beamformer configured for providing 
Dusan discloses a similar hearing device, and further discloses the use of a plurality of microphones in each earpiece, with at least two rear microphones in each earpiece being used to generate directional beam patterns in each earpiece via beamforming (see figures 1-3; col. 4, lines 43-67), the directional beams being directed rearward to capture ambient noise and provide nulls in other directions (see figure 1; col. 4, lines 65-67; col. 5, lines 1-2; col. 6, lines 38-46). 
Moeller and Dusan are analogous art because they are both drawn to hearing devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a plurality of microphones and beamforming operations as taught by Dusan in the device as taught by Moeller. The motivation being to enhance directional sounds by steering a beam or pattern to the desired direction and reducing noise from other directions (Dusan col. 6, lines 38-46). 
As to claim 3, Moeller in view of Dusan further discloses wherein the hearing device comprises a head tracking sensor comprising an accelerometer, a magnetometer and a gyroscope (Moeller figure 2; col. 8, lines 16-23).  
claim 4, Moeller in view of Dusan further discloses wherein the hearing device is configured for compensating for the user's fast/natural head movements measured by the head tracking sensor, by providing that the two virtual speakers appear to be in a steady position in space (Moeller figures 3A-3B and 4A-4B).  
As to claim 5, Moeller in view of Dusan further discloses wherein the hearing device compensates for the user's fast/natural head movements by ensuring a latency of the virtual speakers of less about 50 ms (Moeller col. 10, lines 35-59).  
As to claim 6, Moeller in view of Dusan further discloses wherein the hearing device is configured for providing a rubber band effect to the virtual speakers for providing that the virtual speakers gradually shift position, when the user performs real turns other than fast/natural head movements (Moeller col. 3, lines 28-42; col. 4, lines 34-51).  
As to claim 7, Moeller in view of Dusan further discloses wherein the hearing device provides the rubber band effect by applying a time constant to the head tracking sensor of about 5-10 seconds (Moeller col. 3, lines 28-42; col. 4, lines 34-51).  
As to claim 14, Moeller in view of Dusan further discloses wherein the hearing device is configured to be connected with an electronic device, wherein the audio sound signals is transmitted from the electronic device, and wherein the audio sound signals and/or the surrounding sound signals is configured to be set/controlled by the user via a user interface (Moeller figures 1-2; col. 7, lines 7-20).  
As to claim 15, Moeller discloses a method in a hearing device for audio transmission, where the hearing device is configured to be worn by a user (see figure 1; col. 1, lines 53-65), the method comprises: receiving an audio sound signal in a virtual sound processing unit; processing the audio sound signal in the virtual sound processing unit for generating a virtual audio sound 
Moeller discloses the use of one or more sensors including microphones (see figure 2; col. 1, lines 7-34; col. 6, lines 16-23), but does not disclose wherein the method further comprises: capturing surrounding sounds by a first primary microphone to provide a first surrounding sound signal based on a first primary input signal from the first primary microphone; the first primary microphone being arranged in a first earphone for providing a first rear facing sensitivity pattern towards a rear direction; capturing surrounding sounds by a first secondary microphone to provide a second surrounding sound signal based on a first secondary input signal from the first secondary microphone; the first secondary microphone being arranged in a second earphone for providing a second rear facing sensitivity pattern towards the rear direction; wherein the method comprises: transmitting the first surrounding sound signal to the first speaker; and transmitting the second surrounding sound signal to the second speaker; whereby the user receives the surrounding sound from the rear direction, while the surrounding sound from the front direction is attenuated compared to the surrounding sound from the rear direction.   
Dusan discloses a similar hearing device, and further discloses the use of a plurality of microphones in each earpiece, with rear microphones in each earpiece being used to generate directional beam patterns in each earpiece via beamforming (see figures 1-3; col. 4, lines 43-67), the directional beams being directed rearward to capture ambient noise and provide nulls in other directions (see figure 1; col. 4, lines 65-67; col. 5, lines 1-2; col. 6, lines 38-46). 
Dusan in the device as taught by Moeller. The motivation being to enhance directional sounds by steering a beam or pattern to the desired direction and reducing noise from other directions (Dusan col. 6, lines 38-46). 

4.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Dusan, and further in view of US Patent Pub No 2013/0243214 A1 to Penketh et al (“Penketh”).
As to claim 8, Moeller in view of Dusan discloses the hearing device according to Claim 7.
Moeller in view of Dusan does not disclose wherein the hearing device comprises a high pass filter for filtering out environment noise, including frequencies below 500 Hz.  
Penketh discloses a similar hearing device, and further discloses the use of a high pass filter with controllable cut-off frequency for filtering ambient noise (see Abstract; pg. 2, ¶ 0046; pg. 5, ¶ 0086).
Moeller in view of Dusan and Penketh are analogous art because they are drawn to hearing devices.
It would have been obvious before the effective filing date of the claimed invention to incorporate the use of a high pass filter as taught by Penketh in the hearing device as taught by Moeller in view of Dusan. The motivation would have been to reduce audible effects and other ambient noise affecting the microphone signal (Penketh pg. 2, ¶ 0046).
As to claim 9, Moeller in view of Dusan and Penketh further discloses wherein the first primary microphone and/or the first secondary microphone is/are an omnidirectional microphone or a directional microphone (Dusan col. 6, lines 38-46).  

5.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Dusan, and further in view of US Patent Pub No 2018/0324514 A1 to Dusan (“Dusan ‘514”).
As to claim 11, Moeller in view of Dusan discloses the hearing device according to Claim 1.
Moeller in view of Dusan does not expressly disclose wherein the hearing device further comprises: a third primary microphone and a fourth primary microphone for capturing surrounding sounds; the third primary microphone and the fourth primary microphone being arranged in the first earphone; a third secondary microphone and a fourth secondary microphone for capturing surrounding sounds; the third secondary microphone and the fourth secondary microphone being arranged in the second earphone; wherein the first surrounding sound signal provided by the first beamformer is further based on a third primary input signal from the third primary microphone and a fourth primary input signal from the fourth primary microphone, for providing the first rear facing sensitivity pattern towards the rear direction; and wherein the second surrounding sound signal provided by the second beamformer is further based on a third secondary input signal from the third secondary microphone and a fourth secondary input signal from the fourth secondary microphone, for providing the second rear facing sensitivity pattern towards the rear direction. 
However the use of additional third and fourth microphones for beamforming is known in the art, as taught by Dusan ‘514, which discloses a similar hearing device, and further teaches the use of multiple microphones in each earpiece for beamforming operations (see figures 1-2 and 7). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when configuring the earpieces with beamforming operations, the motivation being to provide microphones at various locations within each earpiece and enable sufficient audio or noise pickup for beamforming operations (Dusan ‘514 pg. 2, ¶ 0023, ¶ 0029).
As to claim 12, Moeller in view of Dusan and Dusan ‘514 further discloses wherein the first primary microphone and/or the second primary microphone and/or the third primary microphone and/or the fourth primary microphone point rearwards for providing the first rear facing sensitivity pattern towards the rear direction (Dusan figures 1-2; Dusan ‘514 figures 1-3).
As to claim 13, Moeller in view of Dusan and Dusan ‘514 further discloses wherein the first primary microphone and/or the second primary microphone and/or the third primary microphone and/or the fourth primary microphone are arranged with a distance in a horizontal direction in the first earphone (Dusan figure 2; Dusan ‘514 figures 1-3). 

Response to Arguments
6.	Applicant’s arguments, see pages 9-11, filed May 6, 2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dusan (previously cited but not relied upon).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652